930 F.2d 913Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roger Gomez ALSTON, Defendant-Appellant.
No. 90-6588.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1991.Decided April 15, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CR-85-62-R;  CA-88-515-R)
Roger Gomez Alston, appellant pro se.
Gurney Wingate Grant, II, Office of the United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Roger Gomez Alston appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Alston's motion for appointment of counsel and affirm on the reasoning of the district court.  United States v. Alston, CR-85-62-R, CA-88-515-R (E.D.Va. March 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.